       Case 2:19-cr-00231-WBS Document 143 Filed 08/28/20 Page 1 of 2


1    Alin D. Cintean (#240160)
     Attorney at Law
2    Certified Specialist in Criminal Law
     California State Bar, Board of Legal Specialization
3
     555 Capitol Mall, Suite 755
4    Sacramento, California 95814
     Telephone: (916) 441-3500
5
     Attorney for Defendant
6    Philip Bailey
7
                                    IN THE UNITED STATES DISTRICT COURT
8
                               FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10
     UNITED STATES,                               ) Case No. 2:19-CR-00231-WBS-8
11                                                )
                       Plaintiff,                 ) SUBSTITUTION OF ATTORNEY
12                                                )
            v.                                    )
13                                                )
     Phillip Bailey,                              )
14                                                )
                       Defendant,                 )
15                                                )
16
17           It is respectfully requested that Attorney Alin D. Cintean be relieved as attorney of record
18   in the above captioned case due to his recent appointment as a Sacramento Superior Court
19   Commissioner and that attorney Michael Chastaine, 2377 Gold Meadow Way, Rancho Cordova,
20   CA 95670 ; telephone number (916) 932-7150, be substituted in as appointed counsel for Mr.
21   Bailey. Mr. Bailey continues to qualify for appointed counsel.
22   Dated: August 24, 2020
23
                                                           Respectfully submitted,
24
25                                                         /s/ Alin Cintean
                                                           Alin D. Cintean
26                                                         Attorney
27
28
                                                     -1-
      Case 2:19-cr-00231-WBS Document 143 Filed 08/28/20 Page 2 of 2


1          I accept the substitution and ask to be appointed.
2
     DATED: August 25, 2020
3
                                                         /s/ Michael Chastaine
4                                                         Michael Chastaine
                                                         Attorney at Law
5
6          I consent to the substitution.
7    DATED: August 25, 2020
8
                                                         /s/ Phillip Bailey________________
9                                                        Phillip Bailey
                                                         Defendant
10
11
                                               ORDER
12
     IT IS SO ORDERED.
13
     Dated: August 28, 2020
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   -2-
